EXAMINER'S AMENDMENT
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art discloses or suggests inter alia the claimed electrical connector assembly as being claimed in independent claim 1 of the instant application. The closest prior art of record is shown and described in figures 1-3 of the instant application. However, the disclosed prior art lacks to discloses or suggests at least the following claimed features of a circuit board comprising a plurality pairs of signal terminal plugging holes and a plurality of signal ground terminal plugging holes, the plurality of ground terminal plugging holes being arranged along a baseline; one ground terminal plugging hole being disposed between the two pairs of signal terminal plugging holes, each pair of the signal terminal plugging holes being respectively disposed on two sides of the baseline, the bent parts of the plurality of the signal terminals alternately extending to two sides of the baseline, the signal terminal plugging parts being respectively inserted into the signal terminal plugging holes and being electrically connected to the circuit board, the ground terminal plugging part of each of the ground terminals being correspondingly inserted into the ground terminal plugging hole and being electrically connected to the circuit board; wherein the width of the shielding part in a direction orthogonal to the baseline is greater than or equal to the length of the bent part of each of the signal terminals extending toward two sides of the baseline.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831